UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Argued April 18, 2006
                               Decided April 24, 2006

                                      Before

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. TERENCE T. EVANS, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 05-3973

UNITED STATES OF AMERICA,                Appeal from the United States District
         Plaintiff-Appellee,             Court for the Southern District of Indiana,
                                         Indianapolis Division
      v.
                                         No. IP 94-CR-36-01
DAVID WARD,
         Defendant-Appellant.            John D. Tinder,
                                         Judge.

                                    ORDER

       David Ward sought, pursuant to 18 U.S.C. § 3582, a reduction of his overall
sentence of 240 months imposed in 1995 for armed bank robbery, id. § 2113(a), (d),
possessing a firearm as a felon, id. § 922(g), and using a firearm in connection with
the commission of a crime of violence, id. § 924(c). Ward argued that Amendment
599 to the guidelines, which addresses double counting and was made retroactive by
U.S.S.G. § 1B1.10(c), altered his applicable guideline range. The district court
denied the motion and Ward appeals. We affirm.

      Ward was named in a multi-count indictment in February 1994. In October
1995, he entered into a plea agreement pursuant to Federal Rule of Criminal
Procedure 11(e)(1)(c). In the agreement Ward pleaded guilty to armed bank robbery
No. 05-3973                                                                      Page 2
(Count 1), possessing a firearm as a felon (Count 3), and using a firearm in
connection with a crime of violence (Count 2). The agreed sentence was 180 months
for Counts 1 and 3 and 60 months for Count 2, to run consecutively. Ward also
stipulated in the plea agreement that he committed five other armed bank
robberies, and that the court “shall treat these additional offenses as if he had been
convicted of them.”

       The parties agree that Ward’s adjusted offense level for the armed robbery
was 22—his base offense level 20 was increased by two levels because he took the
property of a financial institution—and that his criminal history category was VI,
yielding a guideline range of 84 to 105 months’ imprisonment on that count. The
parties apparently reach the agreed sentence of 180 months for Counts 1 and 3 by
calculating a theoretical guidelines range that would have applied had Ward been
convicted of the five additional robberies that he stipulated he committed. Taking
into account those robberies, his total offense level was determined based on the
multiple-count adjustment in U.S.S.G. § 3D1.1–.4:

                                                     Offense Level       Units
      Offense Level for Counts 1 & 3                 22                  ½
      Offense Level for 9/23/93 Robbery              27                  1
      Offense Level for 9/27/93 Robbery              27                  1
      Offense Level for 10/5/93 Robbery              27                  1
      Offense Level for 10/13/93 Robbery             27                  1
      Offense Level for 10/19/93 Robbery             27                  1
      Total number of Units                                              5½
      Greater Adjusted Offense Level                 27
      Increase in Offense Level                      +5
      Combined Adjusted Offense Level                32
      Adjustment for Acceptance of Responsibility    -2
      Adjustment for Acceptance of Responsibility    -1
      Total Offense Level                            29

The offense level assigned to each of the five stipulated robberies was, in turn,
based on the following calculation, pursuant to the robbery guideline, U.S.S.G.
§ 2B3.1:

      Base offense level for armed robbery           20
      Financial institution increase                 +2
      Brandishing a firearm increase                 +5
      Total                                          27

Thus, Ward’s theoretical guidelines range, had he been convicted of the five
additional armed robberies, was 150 to 188 months’ imprisonment. The agreed
No. 05-3973                                                                     Page 3
sentence of 180 months for Counts 1 and 3 is in this theoretical range. The district
court accepted the plea agreement and entered that agreed imprisonment term on
Counts 1 and 3, plus the consecutive 60-month term on Count 2.

       In July 2005 Ward asked the district court to reduce his sentence under 18
U.S.C. § 3582. His argument, based on the Sentencing Commission’s passage of
Amendment 599, challenged the five-level increase for brandishing a firearm that
was applied to each of the stipulated armed robberies in the theoretical calculation.
Ward reasoned that those adjustments constituted double-counting because he was
also charged with using a firearm in connection with a crime of violence, 18 U.S.C.
§ 924(c). The district court denied his motion, reasoning that Ward received a
“Guidelines enhancement for the armed bank robbery conviction, but not for either
of the other offenses.” Thus, because Ward used a gun in the commission of several
offenses (the one armed robbery to which he pleaded guilty and the five stipulated
armed bank robberies), the court reasoned it was not double counting for him to
“receive a § 924(c) penalty for one of the underlying crimes and a Guidelines
enhancement for the other.”

       Ward’s appeal of the denial of the motion is without merit. We review a
district court’s interpretation of a sentencing guideline amendment de novo. See
United States v. Alcala, 352 F.3d 1153, 1156 (7th Cir. 2003). Though the district
court focused its analysis on the propriety of applying the firearm adjustments in
calculating the theoretical guidelines range, Ward is limited to arguing that
Amendment 599 would have affected his actual sentencing range. See 18 U.S.C.
§ 3582(c)(2) (allowing for resentencing “in the case of a defendant who has been
sentenced to a term of imprisonment based on a sentencing range that has
subsequently been lowered by the Sentencing Commission” (emphasis added)). The
adjustment was never applied in calculating Ward’s actual guidelines range; it was
applied only in crafting the theoretical guidelines calculation that guided the court’s
upward departure, pursuant to the Rule 11 agreement, from Ward’s guidelines
range of 84 to 105 months. Thus, his sentencing range was not increased by a
firearm adjustment, and § 3582 does not offer a basis to adjust his sentence.

       Even if Ward could challenge the theoretical guidelines range, because it
guided the court’s upward departure, Amendment 599 would not have affected the
calculation. Amendment 599 became effective in November 2000 and addresses
instances of double counting a defendant’s use of a firearm. We have twice
examined its effect, for purposes of § 3582 motions, in published opinions. See
Alcala, 352 F.3d at 1156; United States v. Howard, 352 F.3d 332 (7th Cir. 2003).
We observed:

      Amendment 599 simply clarifies when a defendant should receive
      weapon enhancements for conduct other than the “underlying offense”
No. 05-3973                                                                     Page 4
      when also convicted under § 924(c). Amendment 599 explains what
      conduct qualifies as the “underlying offense” and, correlatively, when
      “other offenses” fall outside the § 2K2.4 prohibition. It clarifies the
      definition of “underlying offense” to include relevant conduct. It also
      delineates “under what circumstances defendants sentenced for
      violations of 18 U.S.C. § 924(c) in conjunction with convictions for
      other offenses may receive weapon enhancements contained in the
      guidelines for those other offenses.” U.S.S.G. app. C. amend. 599,
      reasons for amendment. These "other offenses" that do not qualify as
      “underlying offenses” may provide the basis of weapon enhancements.

Howard, 352 F.3d at 338 (7th Cir. 2003).

      The upward adjustments for brandishing firearms that were included in
Ward’s theoretical guidelines calculation were applied only to his five additional
robberies, and thus do not constitute double counting. As we recognized in Howard,
Amendment 599 clarified that it would be double counting to apply an upward
adjustment to the offense underlying a separate § 924(c) conviction. Here, however,
the underlying offense for purposes of § 924(c) was the armed robbery to which
Ward pleaded guilty. His offense level for that armed robbery did not include an
upward adjustment for brandishing a firearm. And none of the other armed bank
robberies resulted in a parallel conviction under § 924(c)(1). Thus, Amendment 599
would not have affected Ward’s theoretical guidelines range.

                                                                       AFFIRMED.